—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered October 17, 1996, which, insofar as ap*239pealed from, denied plaintiffs motion for leave to amend his complaint and for modification of a preliminary conference order, unanimously modified, on the law and the facts, to grant amendment of the complaint, and otherwise affirmed, without costs.
The proposed amendment, which seeks only to add an additional theory of recovery based upon the facts already alleged, should have been granted in the absence of a showing of prejudice (CPLR 3025 [b]; see, Trusthouse Forte [Garden City] Mgt. v Garden City Hotel, 106 AD2d 271; Rife v Union Coll., 30 AD2d 504, 505). The proposed modification of the preliminary conference order, which seeks an extension of deadlines for plaintiffs disclosure and disclosure from defendants, was properly denied in the absence of any excuse for plaintiffs noncompliance with the present deadlines. Concur — Milonas, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.